UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

AKWASI BOAKYE OSEI,                                  :
                                                     :
       Plaintiff,                                    :     Civil Action No.: 19-1644-RC
                                                     :
       v.                                            :     Re Document Nos.: 23, 27, 29
                                                     :
STANDARD CHARTERED BANK, et al.                  :
                                                     :
       Defendants.                                   :

  MEMORANDUM & ORDER GRANTING MOTION FOR REMAND AND DENYING
                   MOTIONS FOR CONTEMPT

                             I. Factual and Procedural Background

       Plaintiff Akwasi Boakye Osei, is a Ghana-born businessman who currently resides in the

United States. Osei claims there is a “grand scheme” or conspiracy between Standard Chartered

Bank, Ghana officials, and the state and federal Courts to deprive him of his business and

persecute him and his family. Compl. ¶ 1, ECF No. 1. He first presented this claim in Osei v.

Standard Chartered Bank, No. 18-cv-1530, 2019 WL 917998 (D.D.C. Feb. 25, 2019), aff’d sub

nom. No. 19-7018, 2019 WL 2563460 (D.C. Cir. June 4, 2019). This Court dismissed his claims

for lack of jurisdiction. Id. He refiled largely identical claims on June 5, 2019, initiating this

lawsuit. See Compl.

       On November 20, 2019, GFP Residential Holdings, LLC, Osei’s landlord, filed a

complaint against Osei for Repossession of Rented Property in the District Court of Maryland for

Montgomery County. See Notice of Removal, Ex. 1, ECF No. 20-1. In the complaint, the

landlord alleged that Osei lived at 12400 Park Potomac Avenue #S536, Potomac Maryland,

20854 and that as of November 20, 2019, Osei owed GFP Residential Holding, LLC $2533.00 in

rent and a late charge of $126.65. Id. On December 5, 2019, Osei filed a Notice of Removal in

this case, removing the landlord-tenant proceeding into this action. See Notice of Removal ¶ 1,
                                                     1
ECF No. 20. Osei asserts that this Court has subject matter jurisdiction over the landlord-tenant

claims through a United Nations Resolution, United Nations Refugee Law, and what he refers to

as “mandatory grounds of protection.” See id ¶ 3–4.

                                       II. Legal Standard

       Civil actions filed in state court may be removed to a United States district court by the

defendant so long as the case could have been filed in the district court originally. 28 U.S.C.

§ 1441(a). However, “[i]f at any time before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). A challenge to

subject matter jurisdiction may be raised on a motion to remand. See 28 U.S.C. § 1447(c). A

“party opposing a motion to remand bears the burden of establishing that subject matter

jurisdiction exists in federal court.” Int’l Union of Bricklayers & Allied Craftworkers v. Ins. Co.

of the W., 366 F. Supp. 2d 33, 36 (D.D.C. 2005) (citation omitted).

                                           III. Analysis

       Because the Court finds that it does not have subject matter jurisdiction over the landlord-

tenant claims, the motion to remand is granted.

                                     A. Original Jurisdiction

       The Court lacks subject matter jurisdiction over the landlord-tenant claims because the

Notice of Removal does not explain any proper basis for jurisdiction. In arguing that this Court

has jurisdiction over the removed landlord-tenant claims, Osei first cites to 28 U.S.C. § 1331,

which provides that federal courts may exercise federal question jurisdiction when a matter

“aris[es] under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “To

bring a case within th[is] statute, a right or immunity created by the Constitution or laws of the

United States must be an element, and an essential one, of the plaintiff’s cause of action.” Gully



                                                  2
v. First Nat. Bank, 299 U.S. 109, 112 (1936). The cause of action must be plainly stated on the

face of the complaint. Id. at 113 (citations omitted). If a complaint does not present an action that

arises under federal law, removal of that complaint’s claims based on federal question is

improper. See 28 U.S.C. § 1441(c)(A).

       Osei first asserts that this court has subject matter jurisdiction over this matter pursuant to

“a treaty of the United States, commonly referred to as the United Nations [(“UN”)] Resolution

Adopted by the General Assembly on March 21, 2006, A/RES/60/147.” Notice of Removal ¶ 3.

Osei appears to be referring to Basic Principles and Guidelines on the Right to a Remedy and

Reparation for Victims of Gross Violations of International Human Rights Law and Serious

Violations of International Humanitarian Law, G.A. Res. 60/147, U.N. Doc. A/RES/60/147

(Dec. 16, 2005). Osei also argues that the 1951 United Nations Convention Relating to the

Status of Refugees provides for jurisdiction over the landlord-tenant claims. See Notice of

Removal ¶ 3–4; see 1951 United Nations Convention Relating to the Status of Refugees, opened

for signature July 28, 1951, G.A. Res. 429[V], 189 U.N.T.S. 137. Even assuming, arguendo,

that these are treaties of the United States that could provide a basis for federal question

jurisdiction, they could not provide for jurisdiction over the landlord-tenant claims because the

landlord’s claims do not implicate the application or the interpretation of these resolutions. They

simply have nothing to do with the state law landlord-tenant dispute.

       Osei also asserts that this Court has subject matter jurisdiction over the landlord-tenant

claims through “mandatory grounds of protection.” Notice of Removal ¶ 3–4. The Court is

unsure what Osei means to refer to, as there are no cases or statutes cited. If he intends to refer to

the courts’ “inherent power . . . to manage their own proceedings and to control the conduct of

those who appear before them,” this is no basis for jurisdiction. Chambers v. NASCO, Inc., 501



                                                  3
U.S. 32, 33 (1991). A court’s inherent power to manage its proceedings does not provide a basis

for jurisdiction where it is otherwise improper.

                                   B. Supplemental Jurisdiction

        Although Osei does not explicitly claim that this Court can exercise supplemental

jurisdiction over the landlord-tenant claims under 28 U.S.C. § 1367, the Court will read his

Notice of Removal liberally and will consider that possibility. See Estelle v. Gamble, 429 U.S.
97, 106 (1976) (noting that a document filed pro se is “to be liberally construed”). Osei does

suggest that GFP Residential Holdings, LLC’s suit against him is part of a wider conspiracy, as

articulated in his complaint against Standard Chartered Bank. Notice of Removal ¶ 4. In

removing the landlord-tenant claims into this action against Standard Chartered Bank, Osei

might have argued that because the Court has jurisdiction over his claims against Standard

Chartered Bank, it ought to take supplemental jurisdictional of the related landlord-tenant

claims. 1

        For the Court to assert supplemental jurisdiction over state law claims, the claims must be

“so related” to the claim with the Court’s original jurisdiction that they “form part of the same

case or controversy.” 28 U.S.C. § 1367. Claims are from the same “case or controversy” when

they “derive from a common nucleus of operative fact.” Exxon Mobil Corp. v. Allapattah Servs.,

Inc., 545 U.S. 546, 580 (2005) (Ginsburg, J., dissenting) (quoting United Mine Workers of Am. v.

Gibbs, 383 U.S. 715, 725 (1966)). If the supplemental claims arise from the same case or

controversy, a federal court decides whether to exercise its discretion to assert jurisdiction over

the remaining claims pursuant to 28 U.S.C. § 1367(b) by considering whether judicial economy,




1
  For the sake of this matter, this court assumes, but does not decide, that the Court has
jurisdiction over Osei’s claims against Standard Chartered Bank.
                                                   4
convenience, and fairness to litigants favor federal litigation. Osborn v. Haley, 549 U.S. 225, 245

(2007) (citing Gibbs, 383 U.S. at 726).

       In applying the two-part test for supplemental jurisdiction, the Court first considers

whether the plaintiff’s landlord-tenant claims are part of a “common nucleus of operative facts”

that forms the same “case or controversy” as his claim against Standard Chartered Bank. Taylor

v. District of Columbia, 626 F. Supp. 2d 25, 28 (D.D.C. 2009) (quoting Gibbs, 383 U.S. at 725).

“Claims derive from a ‘common nucleus of operative fact’ only if the plaintiff would ordinarily

be expected to try them all in one judicial proceeding.” Id. “[S]tate law claims do not derive from

a common nucleus of operative facts if there is almost no factual or legal overlap between the

state and federal claims.” Chelsea Condo. Unit Owners Ass’n v. 1815 A St., Condo. Grp., LLC,

468 F. Supp. 2d 136, 141 (D.D.C. 2007) (citation omitted).

       Here, there is no factual or legal overlap between the landlord-tenant claims and the

conspiracy claim, because the statutes governing the two claims are different and the elements to

prove each are different as well. The landlord-tenant claims and the conspiracy claims are not

related such that the Court would “ordinarily be expected to try them all in one judicial

proceeding,” Taylor, 626 F. Supp. 2d at 28, and the adjudication of the conspiracy claim would

be unaffected if the Court were to remand the landlord-tenant claims. Accordingly, the claims do

not legally overlap. Further, the factual overlap between GFP Residential Holdings, LLC and the

broader conspiracy with Standard Chartered Bank is minimal. The operative facts concerning the

Standard Chartered Bank claim are those relating to events in Ghana and New York, while the

operative facts for the landlord-tenant claims are those taking place in Maryland. See Fact,

Black’s Law Dictionary 670 (9th ed. 2009) (operative facts are those “that constitutes the

transaction or event on which a claim or defense is based”). State law claims that only “relate



                                                 5
generally” to federal claims through a broader dispute and do not share any operative facts are

not properly taken up via supplemental jurisdiction. Chelsea Condo., 468 F. Supp. 2d at 142.

Here, the only relation at all comes from Osei’s bare assertion of coordination. Such speculative

assertions, without any grounding in factual allegations, cannot provide a basis for jurisdiction.

See Atlas Brew Works, LLC v. Barr, 391 F. Supp. 3d 6, 11 (D.D.C. 2019) (quoting Indian River

Cty. v. Rogoff, 254 F. Supp. 3d 15, 18 (D.D.C. 2017)) (noting that the “factual allegations in the

complaint . . . will bear closer scrutiny in resolving a 12(b)(1) motion than in resolving a 12(b)(6)

motion [for failure to state a claim]”). Thus, since there is no factual or legal overlap, the claims

do not share a common nucleus of operative fact to support supplemental jurisdiction.

       Even if these claims did arise out of the same “case and controversy” under 28 U.S.C.

1367(a), the Court might still decline to exercise supplemental jurisdiction under 28 U.S.C.

1367(b). When weighing whether to exercise supplemental jurisdiction, the Court would

consider judicial economy, convenience, and fairness to litigants. Osborn, 549 U.S. at 245

(quoting Gibbs, 383 U.S. at 726). As Maryland law governs these claims and the dispute is over

a Maryland-based property, judicial economy and convenience would weigh in favor of remand.

For these reasons, the landlord-tenant claims are remanded back to the District Court of

Maryland for Montgomery County.

                                             C. Attorney’s Fees

       When a Plaintiff prevails on a motion to remand, a court “may require payment of just

costs and any actual expenses, including attorney fees, incurred as a result of the removal.” 28

U.S.C. § 1447(c). Generally, an award of costs and expenses, including attorneys’ fees, is

appropriate “only if the removing party lacked an objectively reasonable basis for seeking

removal.” Ballard v. District of Columbia, 813 F. Supp. 2d 34, 39 (D.D.C. 2011) (quoting Knop



                                                  6
v. Mackall, 645 F.3d 381, 382 (D.C. Cir. 2011). “Reasonableness is evaluated ‘at the time of

removal, irrespective of the fact that it might ultimately be determined that removal was

improper.’” Jones v. District of Columbia, 105 F. Supp. 3d 12, 13–14 (D.D.C. 2015) (quoting

Valdes v. Wal–Mart Stores, Inc., 199 F.3d 290, 293 (5th Cir. 2000)). Ultimately, however, the

imposition of costs and expenses is at the Court’s discretion. Johnson–Brown v. 2200 M St. LLC,

257 F. Supp. 2d 175, 181 (D.D.C. 2003).

          Although the Court doubts that removal of the landlord-tenant claims was reasonable at

any time, the Court will decline to award attorney’s fees because Osei is a pro se litigant. Courts

often decline to impose attorney’s fees under § 1447(c) in light of a removal petitioner’s pro se

status in the past and will do likewise here. See, e..g., Hardy v. Joseph I. Sussman, P.C., 953 F.

Supp. 2d 102, 111 (D.D.C. 2013); Scott–Blanton v. Universal City Studios Prods. LLLP, 593 F.

Supp. 2d 171, 175 (D.D.C. 2009) (citing Hughes v. Rowe, 449 U.S. 5, 15 (1980) to emphasize

“[i]f the plaintiff is a pro se litigant . . . , courts should afford greater leniency and rarely award

attorney’s fees.”). Accordingly, GFP Residential Holdings, LLC’s request for attorney’s fees is

denied.

                                         IV. CONCLUSION

          The motion to remand the landlord-tenant claims will be granted and the request for

attorneys’ fees denied. Before concluding, though, the Court must address two additional recent

filings by Osei. Osei recently filed a Supplemental Memorandum that claims certain pages of

filings in his prior Standard Chartered Bank case were “deliberately and wrongfully removed”

and asking this Court to order the FBI to investigate Standard Chartered Bank. Supp. Mem. ¶ 6,

ECF No. 26; see id. Although Osei styled this filing as a supplement responding to the motion to




                                                    7
remand, it does not raise any new arguments that bear on whether federal jurisdiction is proper

for this landlord-tenant proceeding.

       Osei has also recently filed two motions for contempt. The first, filed March 2, 2020,

asked this Court to hold GFP Residential Holdings, LLC and their lawyers in contempt because

the company began a new proceeding against him on February 25, 2020. Pl.’s Mot. for

Contempt, ECF No. 27. He claims this violated the Maryland District Court’s stay order. Id.

¶ 6B. The Court will not hold the company or its lawyers in contempt because “[c]ivil contempt

is a remedial sanction used to obtain compliance with a court order.” United States v. Philip

Morris USA Inc., 287 F. Supp. 2d 5, 10 (D.D.C. 2003). Based on Osei’s claims, it was the

Maryland District Court that issued the relevant order, not this Court, so this is not the proper

forum to file a motion seeking to obtain compliance with it in the first instance. The second

motion, filed on March 12, 2020, again requests that GFP’s counsel be held in contempt, and

also asks the Court to hold a Maryland district Court judge in contempt. Pl.’s Mot. for

Contempt, ECF No. 29. Again in this motion, Osei fails to identify an order of this Court that

has been violated and which must be enforced through the remedy of contempt. Both of these

motions are therefore DENIED.

       Therefore, it is hereby ORDERED that GFP Residential Holdings, LLC’s Motion for

Remand (ECF No. 23) is GRANTED IN PART AND DENIED IN PART and the Plaintiff’s

Motion for Contempt (ECF No. 27) is DENIED.

       SO ORDERED.

Dated: March 17, 2020                                                   RUDOLPH CONTRERAS
                                                                        United States District Judge




                                                  8